Citation Nr: 0505163	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than October 26, 
1998, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to a 
service connected disability (TDIU).


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2002 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran's claim for TDIU and 
assigned an effective date of October 26, 1998, for that 
benefit.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004).  A grant of TDIU is a grant 
of an increase in disability compensation.

In the veteran's case, on October 26, 1998, the RO received 
his statement that he thought he was entitled to a disability 
rating of 100 percent.  The veteran's statement was accepted 
as an informal claim of entitlement to TDIU.  See 38 C.F.R. 
§ 3.155 (2004).  Within one year of filing his informal claim 
for TDIU, the veteran filed a formal claim for TDIU on VA 
Form 21-8940.

The rating decision in July 2002 granted entitlement to an 
evaluation of 60 percent for a cervical spine disability 
effective October 26, 1998, the date of claim.  The July 2002 
rating decision also granted entitlement to TDIU effective 
October 26, 1998, the date of claim, on the bases that the 
veteran met the criteria of 38 C.F.R. § 4.16(a) for a grant 
of TDIU as of the date of claim but that the evidence of 
record did not show that it was factually ascertainable at an 
earlier date that the veteran was entitled to TDIU and had 
filed a claim for TDIU within one year of such date.  
However, the veteran has stated that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA) based on his service connected cervical spine 
disability.  A decision by SSA as to an individual's 
unemployability is pertinent to VA claim for TDIU.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because 
a decision by SSA on a claim by the veteran may be pertinent 
evidence on the issue of whether it was factually 
ascertainable that the veteran was entitled to a grant of 
TDIU earlier than October 26, 1998, the date of claim, the 
Board finds that VA's duty to assist the veteran requires 
that VA obtain information from SSA as to whether and when 
that agency found the veteran disabled by reason of his 
cervical spine disability, and this case will be remanded for 
that purpose.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should request that SSA 
provide copies of its decision(s) on the 
veteran's claim(s) for disability 
benefits and of the evidence on which 
SSA's decisions were based.  

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative, if any, should be 
provided with an appropriate supplemental 
statement of the case.  The veteran and 
his representative, if any, should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


